DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive.
Applicant argues that element 28 of Copping is not a spacer because they do not perform the function of spacers and merely define a snap-fit fastening.  
As to the element #28 being a spacer, the element 28 aids to embrace the panel 26 in a resilient squeeze thereby locates the housing 2 against movement through vibration and holding the lamp unit in position (Page 10, lines 5-11; Page 10, line 30-Page 11, line 1).  As seen in the attached dictionary definition of spacer, retrieved from the online Cambridge English Dictionary, the scope of a spacer includes “a device used to keep two things apart.’  As the term spacer includes the scope of a device used to keep two things apart and the element 28 serves to hold the lamp unit, including for example bottom part of carrier 10 in the desired position away from the panel 26, element 28 serves is a spacer.
Furthermore, Applicant argues that the spacer  of Copping do not position the container body along the depth of the housing seat as they do not engage the seat of the container body.  Claim recites the spacer is intended to abut against the bodywork in the housing seat.
However, as seen in the attached dictionary definition of seat, retrieved from Merriam Webster online dictionary, the scope of the term seat includes “a part (such as a socket) or surface on or in which another part or surface rests).”  As clearly seen in Fig. 14b of Copping, the housing seat comprises at least body panel 26 in which the lighting device rests.  Furthermore, element 28 abuts (indirectly, similarly to Applicant’s indirect abutment) said housing seat 26.   
Furthermore, Applicant argues that the elements 28, 29 of Copping do not prevent the container body from penetrating deeper into the hole obtained from the bodywork, whereas in Applicant’s device the spacer define the maximum depth penetration distance of the container body inside the housing seat by engaging the seat itself.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., limiting or defining the maximum depth penetration distance of the container body in the housing seat) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims as currently presented do not recite the limitations that Applicant is arguing.  Furthermore, as the claim is directed to a lighting and/or signaling device for motor vehicles rather than the motor vehicle in containing the lighting and/or signaling device, the limitations of the claims must be examined in the light of the explicit and implied structural limitations of the lighting and/or signaling device itself rather than the actual cooperation of the vehicle, bodywork and housing seat.  That is, the limitations related to the vehicle constitute an intended use of the lighting and/or signaling device and as long as the lighting and/or signaling device is capable of cooperating with a hypothetical vehicle in the recited intended use, the limitations are satisfied.
Furthermore, it appears that the elements 28, 29, in combination with other elements, actually do define a maximum penetration distance.  As seen in Page 10, line 30-Page 11, line 1, “[t]he interlocking formations 28, 29 will then snap into place behind the panel 26, thereby firmly holding the lamp unit in position.”
Applicant argues that Copping does not define a cap applied to cover at least one free end portion of the element 28.  However, elements 29, 32 form a cap to cover at least one free end portion of element 28. (Figs. 4, 9, and 14b)
Applicant argues that the spacer elements and elastomeric caps being made in one piece with the first gasket of the Application allow simplifying the assembling of the lighting device.  However, the claims currently presented do not establish a patentable distinction over the prior art.  While the Examiner acknowledges that the shape of the spacers of Applicant’s embodiment and the spacers of Copping are different, the claims as currently presented do not recite sufficient distinguishing structural or functional differences to overcome the teachings of Copping.

Specification
	The amendments filed 6/17/2022 are sufficient to overcome the objections to the specification stated in the previous office action.  Therefore, said objections are withdrawn.
	
Claim Objections
	The amendments filed 6/17/2022 are sufficient to overcome the objections to the claims stated in the previous office action.  Therefore, said objections are withdrawn.

	
	Claim Rejections - 35 USC § 112
	The amendments filed 6/17/2022 are sufficient to overcome the 112 rejections stated in the previous office action.  Therefore, said 112 rejections are withdrawn.

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Copping (GB 2344874 A).
	As to claim 1, Copping discloses (Figs. 1, 3, 4, 7 and 14b) A lighting and/or signaling device for motor vehicles (Page 1, lines 13-16) comprising: a container body 10, which is intended to be associated with the bodywork 26 of a vehicle at a dedicated housing seat; a lenticular body 3, placed to close a mouth of the container body 10 so as to form a housing chamber; at least one light source 13 arranged inside the housing chamber; a first gasket 4 made of elastomeric material (Page 6, line 19), which extends along at least one part of a perimeter edge of the container body 10 and which in use defines a barrier to the ingress of water and/or foreign bodies between the container body 10 and the bodywork 26 (Page 10, line 11), wherein the container body 10 is provided with one or more spacer elements 28, each of which consists of an appendix which protrudes from the container body 10 in a predetermined position and is intended to abut against the bodywork 26 in the housing seat, each spacer element 28 being provided with a cap 29, 32 made of elastomeric material (Page 6, line 19) applied to cover at least one free end portion of said spacer element 28, wherein the cap 29, 32 made of elastomeric material of each of said one or more spacer elements 28 is made in one piece with said first gasket (rest of 4) made of elastomeric material (Page 6, line 19).

    PNG
    media_image1.png
    626
    763
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    575
    598
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    596
    706
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    659
    697
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    535
    357
    media_image5.png
    Greyscale

	As to the element #28 being a spacer, the element 28 aids to embrace the panel 26 in a resilient squeeze thereby locates the housing 2 against movement through vibration and holding the lamp unit in position (Page 10, lines 5-11; Page 10, line 30-Page 11, line 1).  As the term spacer includes the scope of a device used to keep two things apart and the element 28 serves to hold the lamp unit, including for example bottom part of carrier 10 in the desired position away from the panel 26, element 28 serves is a spacer.
As to claim 2, Copping discloses that said first gasket 4 comprises a main support body which a sealing lip 6 extends and wherein the cap 29, 32Page 3 of 6 of each of said one or more spacer elements 28 is obtained on a tongue 29 made of elastomeric material which extends from said main support body 4 towards the inside of said container body 10 (Fig. 14a, 14b).
As to claim 3, Copping discloses that said tongue 29 is substantially flat, said tongue lying preferably on the same plane on which said main body extends.  It is noted by the Examiner that the limitation “preferably on the same plane…” does not require the recited limitation and is optional.  Therefore, the scope of the claim is not limited by this limitation.
As to claim 4, Copping discloses that one or more spacer elements 28 are obtained near the perimeter edge of the container body 10 (Fig. 14b).
As to claim 6, Copping discloses that the cap 29, 32 made of elastomeric material of each of said one or more spacer elements 28 is made of the same material as the main body of the first gasket 4 (Page 6, line 19).
As to claim 10, Copping discloses that the first gasket 4 covers only a part of the perimeter edge of the container body (Fig. 14, gasket 14 does not cover top part of wall of 10 that servers as perimeter edge).
As to claim 11, Copping discloses a second elastomeric gasket 6 which acts as a barrier for the ingress of water and/or foreign bodies into the housing chamber 4 (Page 7, lines 20-25).
As to claim 12, Copping discloses that one or more spacer elements are part of a positioning system RPS of the device in the housing seat of the bodywork 26 (Page 8, lines 16-29; Page 9, line 8-Page 10, line 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copping as applied to claim 6 above, and further in view of Ewing (US PGPub 2014/0001708 A1)
As to claims 7 and 13, Copping teaches that the elastomeric material is natural rubber (Page 6, line 19), but is silent as to Applicant’s claimed thermoplastic polymeric material.
Ewing discloses wherein the material for a sealing is provided as natural rubber or as thermoplastic polymer material, particularly polyurethane thermoplastic rubber. (Paragraph 24), thus recognizing equivalent structures in the art.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the elastomeric material as thermoplastic polymer material, particularly polyurethane plastic rubber, instead of as natural rubber, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.

Allowable Subject Matter
Claims 9 and 14-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
While Copping (GB 2344874 A) has a sealing element that serves both as gasket and as cap for a spacing element, the sealing element is a one piece element made of natural rubber (Page 6, line 19).  The prior art does not teach or suggest making the specific gasket having two different materials, as implied by the process of co-molding in claim14 or as explicitly stated in claims 9, 15 and 16.  Having separate materials allows for the two materials to be chosen based on their own functions, i.e. as a cap for a spacer to reduce deterioration due to friction between housing and bodywork (Applicant’s Specification Paragraph 13) and as a sealant between housing and bodywork (Paragraph 9).  Having both cap and gasket be made in one piece as claimed in independent claim 1 allows for the elements to be combined into a single item.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875            

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875